EXHIBIT23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements (No. 333-146557 and No. 333-135485) on Form S-3 of GeoPetro Resources Company of our report dated March 31, 2014, relating to our audit of the consolidated financial statements, which appears in this Annual Report on Form 10-K of GeoPetro Resources Company for the year ended December 31, 2013. /s/ Burr Pilger Mayer, Inc. San Francisco, California March 31, 2014
